Case 17-27277   Doc 33   Filed 12/23/18 Entered 12/23/18 23:23:30   Desc Imaged
                         Certificate of Notice Page 1 of 6
Case 17-27277   Doc 33   Filed 12/23/18 Entered 12/23/18 23:23:30   Desc Imaged
                         Certificate of Notice Page 2 of 6
Case 17-27277   Doc 33   Filed 12/23/18 Entered 12/23/18 23:23:30   Desc Imaged
                         Certificate of Notice Page 3 of 6
Case 17-27277   Doc 33   Filed 12/23/18 Entered 12/23/18 23:23:30   Desc Imaged
                         Certificate of Notice Page 4 of 6
Case 17-27277   Doc 33   Filed 12/23/18 Entered 12/23/18 23:23:30   Desc Imaged
                         Certificate of Notice Page 5 of 6
          Case 17-27277            Doc 33       Filed 12/23/18 Entered 12/23/18 23:23:30                         Desc Imaged
                                                Certificate of Notice Page 6 of 6
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 17-27277-DRC
Michael C Slaughter, Jr.                                                                                   Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: cpatterso                    Page 1 of 1                          Date Rcvd: Dec 21, 2018
                                      Form ID: pdf006                    Total Noticed: 8


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 23, 2018.
db             +Michael C Slaughter, Jr.,   1416 West Irving Park Road,   Apt 3W,   Chicago, IL 60613-4821
26123301      ++AMERICREDIT FINANCIAL SERVICS DBA GM FINANCIAL,   PO BOX 183853,   ARLINGTON TX 76096-3853
               (address filed with court: AmeriCredit Financial Services, Inc.,,    dba GM Financial,
                 P O Box 183853,   Arlington, TX 76096)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26533342        E-mail/Text: BankruptcyNotices@aafes.com Dec 22 2018 03:01:36
                 Army & Air Force Exchange Services,     Attention: GC-G,   3911 S. Walton Walker Blvd.,
                 Dallas, TX 75236
26002424        E-mail/Text: cio.bncmail@irs.gov Dec 22 2018 03:01:43       INTERNAL REVENUE SERVICE,
                 PO BOX 21126,    PHILADELPHIA, PA 19114
26340991       +E-mail/PDF: resurgentbknotifications@resurgent.com Dec 22 2018 03:27:11
                 PYOD, LLC its successors and assigns as assignee,     of FNBM, LLC,   Resurgent Capital Services,
                 PO Box 19008,    Greenville, SC 29602-9008
26336480        E-mail/Text: bnc-quantum@quantum3group.com Dec 22 2018 03:02:09
                 Quantum3 Group LLC as agent for,    Wollemi Acquisitions LLC,    PO Box 788,,
                 Kirkland, WA 98083-0788
26171728        E-mail/Text: bkdepartment@rtresolutions.com Dec 22 2018 03:02:44
                 Real Time Resolutions, Inc.,    1349 Empire Central Drive, Suite #150,
                 Dallas, Texas 75247-4029
26289538       +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Dec 22 2018 03:27:56       Verizon,
                 by American InfoSource LP as agent,     4515 N Santa Fe Ave,   Oklahoma City, OK 73118-7901
                                                                                               TOTAL: 6

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 23, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 20, 2018 at the address(es) listed below:
              Cari A Kauffman    on behalf of Creditor   Quantum3 Group, LLC as agent for Wollemi Acquisitions,
               LLC ckauffman@sormanfrankel.com, dfrankel@sormanfrankel.com
              David S Aschinberg    on behalf of Debtor 1 Michael C Slaughter, Jr. aschinberglaw@gmail.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Richard M. Fogel    on behalf of Trustee Richard M. Fogel rfogel@shawfishman.com, il72@ecfcbis.com
              Richard M. Fogel    rfogel@foxrothschild.com, il72@ecfcbis.com
                                                                                             TOTAL: 5
